Citation Nr: 1324738	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  09-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypoparathyroidism.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression claimed as secondary to service-connected nasal disorder and non-service connected hypoparathyroidism.

3.  Entitlement to a compensable rating for residuals of a nasal fracture to include deviated nasal septum.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1980 to December 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision on behalf of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In regard to the claim for service connection for depression, a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the above, the Board has characterized the matter as reflected on the title page. 

Secondly, in March 2009, the RO determined that new and material evidence had been received since a prior, final and binding, March 1998 RO decision and therefore reopened her claim for service connection for hypoparathyroidism.  The Board must also make this threshold preliminary determination, however, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The issues of entitlement to service connection for hypoparathyroidism and the reopened claim for service connection for a psychiatric disorder as well as entitlement to a higher rating for residuals of a nasal fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO initially denied the claim for service connection for hypoparathyroidism in an April 1984 decision.  

2.  The RO denied a request to reopen the claim for service connection for hypoparathyroidism in a March 1998 decision.  

3.  Since the March 1998 decision was issued, evidence has been received that is not cumulative or redundant and relates to an unestablished fact necessary to substantiate this claim; such evidence raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSIONS OF LAW

1.  The March 1998 rating decision which denied a request to reopen the claim for service connection for hypoparathyroidism is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  The evidence received subsequent to the March 1998 decision is new and material; the claim for service connection for hypoparathyroidism is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). A preliminary discussion of whether the duty to assist and notify has been met is unnecessary as additional VCAA development of the reopened claim is being requested  in the  remand that follows this decision.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including endocrinopathies, may be presumed to have been incurred in or aggravated by service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The RO first considered and denied this claim in an April 1984 decision.  The evidence of record, at that time, included an in-service December 1983 medical report, which included a diagnosis of hypoparathyroidism.  The record also included a January 1984 VA hospital summary which shows that the Veteran reported a history of idiopathic hypoparathyroidism since the age of 12.  She further indicated that the disorder was manifested by leg cramps.  Relying on this evidence, the RO denied service connection for hypoparathyroidism.  The RO also determined that her hypoparathyroidism pre-existed her entry into service and was not aggravated by military service.  

The RO appropriately notified the Veteran of that April 1984 decision, including apprising her of her procedural and appellate rights in the event she elected to appeal, but she did not.  That decision became final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  

Thereafter, the Veteran submitted a claim for hypoparathyroidism in January 1996. The RO denied the petition to reopen her claim in a decision dated in March 1998.  

The RO appropriately notified the Veteran of that March 1998 decision, including apprising her of her procedural and appellate rights in the event she elected to appeal, but she did not.  That decision also became final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  

The Board has considered the potential applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Here, though, this regulation is inapplicable as no evidence pertaining to the Veteran's claim was received prior to the expiration of the earlier appeal periods, that is, during the one-year period after the April 1984 and March 1998 decisions that considered and denied this claim.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); and Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran filed her current petition to reopen this claim in August 2006.   

When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The new evidence consists of written statements by the Veteran as well as VA treatment and examination reports.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  That is, it is impermissible to require the evidence in question to be new, material, and raise a reasonable possibility of substantiating the claim because this phrase does not create a third element for new and material evidence but, instead, was intended to provide guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade, 24 Vet. App. at 116.  See also Hodge, 155 F.3d at 1363 (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

In regard to her written statements, in her VA Form 9 received in May 2009, the Veteran continues to argue that she has hypoparathyroidism attributable to her military service.  These statements by the Veteran dispute the notion that she had hypoparathyroidism prior to entry into service, are new, as they were not before the RO in March 1998, at the time of the prior final decision.  The statements are material in that they raise the possibility that the Veteran's currently diagnosed hypoparathyroidism is related to military service.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Especially in light of a February 2009 examination report and opinion of a VA physician assistant who concluded that her disability existed prior to service. 

Therefore, the Board finds that the Veteran's statements and medical reports are new and material to her claim.  Specifically, the Board finds that such new evidence warrants additional VA opinion in order to determine if the Veteran has a current disorder that is etiologically related to her military service.  See Shade, supra.  Therefore, the newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim and, as such, raises a reasonable possibility of substantiating such claim.  As such, the Veteran's claim of entitlement to service connection for hypoparathyroidism is reopened. 


ORDER

New and material evidence having been received to reopen the claim for service connection for hypoparathyroidism, to this extent only, the appeal is granted.



REMAND

In regard to her claim of service connection for hypoparathyroidism, the service treatment records do not contain an enlistment examination.  However, as reported above, the record contains a December 1983 (the same month of her service discharge) medical report including a diagnosis of hypothyroidism.  The next month, she received VA treatment for this disorder and at which time it was reported that she had a preservice history of hypothyroidism.  

Since the most recent denial of service connection, a private medical record dated in April 2005 notes that the Veteran reported that her father suffered from hypoparathyroidism.  The examiner considered the possibility of a hereditary factor but did provide a conclusion.  

A VA examination was conducted in February 2009.  In reporting her history, the Veteran denied that she had hypoparathyroidism prior to service.  She indicated that she took nutritional supplements including calcium and Vitamin D.  She stated that hypoparathyroidism was discovered during service when she received treatment after an automobile accident in 1983.  However, the physician's assistant reported that the Veteran's hypoparathyroidism pre-existed military service based on the January 1984 VA examination report reflecting that idiopathic hypoparathyroidism was diagnosed when she was 12 years old.  He concluded that it was less likely than not that hypoparathyroidism was caused by or resulted from military service.  No comment was made about the lay evidence of record or whether the Veteran's disorder is congenital in nature. Given the insufficient evidence on file, an opinion is needed regarding the nature and etiology of her thyroid condition. 

Additionally, the Veteran maintains that service connection is warranted for a psychiatric disability secondary to the hypoparathyroidism and/or nasal deformity.  38 C.F.R. § 3.310. In providing an opinion in February 2009, a VA psychiatrist, in essence stated that it was possible but unlikely that her hypoparathyroidism and/or nasal defect are related to her psychiatric disorders.  She also stated that she could not resolve this issue without resorting to mere speculation.  The Board believes that medical clarification is necessary to comply with 38 C.F.R. § 3.159(c)(4). 

The Veteran is also claiming that an increased rating is warranted for the residuals of the nasal fracture.  A VA compensation examination has not been conducted since her January 2008 septoplasty.  Therefore, the Board finds that the Veteran should be afforded VA compensation examination to assess the current degree of disability of her deviated septum.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board also notes that the service treatment records (STRs) do contain the Veteran's enlistment examination.  The record does not detail what measures were taken to obtain this critical document.  Therefore another search should be undertaken to obtain this record .

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's enlistment examination.  If necessary, the RO/AMC should also consider special follow-up by its military records specialist and/or referral of the case to the Adjudication Officer or designee for a formal finding on the unavailability of these allegedly missing service medical records.  If it is determined that the Veteran's enlistment examination report is unavailable and that further efforts to obtain this document would be futile, follow the procedures set forth in M21-1MR, Part III, Subpart iii, ch. 2, Section I, para. 59, and draft a memorandum reflecting a formal finding regarding the unavailability of the service medical records.  Notice of any such finding must be provided to the Veteran in accordance with established procedures.

2.  Forward the Veteran's claims folder to the examiners who conducted the February 2009 VA examinations (or a suitable substitute if either individual is unavailable) for addendums.  

The Veteran's claims folder and any pertinent evidence in Virtual VA not contained in the claims folder must be reviewed by the examiner in conjunction with the examinations.  Such review must be noted in the examination reports.  After examining the Veteran and reviewing the claims file, the examiners should be asked to provide opinions as to the following:

a. Whether the Veteran's current hypoparathyroid disorder is congenital?

b. If so, is it a "disease" or "defect"?

c. If a "disease," an opinion is needed as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.

d. If instead a "defect," an opinion is needed as to whether it is as likely as not subject to superimposed disease or injury during the Veteran's military service that resulted in disability apart from the congenital or developmental defect.

e. Conversely, if not a congenital/development disease or defect, what is the likelihood (very likely, as likely as not, or unlikely) this disability is related to her military service.

"Defects" are usually static in nature, so not generally subject to episodic improvement or worsening, whereas "diseases" are.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms. 

f. In regard to her psychiatric disorder, opine whether any such disability is at least as likely as not related to the Veteran's service; if not, whether any such disability is at least as likely as not proximately due to the Veteran's hypoparathyroidism and/or nasal disability;

g. Opine whether any such psychiatric disability is at least as likely as not aggravated (aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms) by the Veteran's hypoparathyroidism and/or nasal disability; and

Provide detailed rationale, with specific references to the record, for the opinions.  If any opinion cannot be made without resort to mere speculation, the examiner must fully explain why such an opinion cannot be made without resorting to such speculation.  See Jones, supra. An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination to determine the current severity of her deviated septum. 

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder and any pertinent evidence in Virtual VA not contained in the claims folder must be reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report.

Ask the examiner to discuss all findings in terms of the Schedule of Ratings for the Respiratory System, 38 C.F.R. § 4.97, Diagnostic Code 6502.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The supporting rationale for all opinions expressed must be provided.

4.  After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claims, considering all the evidence of record.  If the claims remain denied, the Veteran and any representative should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


